ORDER

PER CURIAM.
AND NOW, this 19th day of September, 2007, the Petition for Allowance of Appeal is GRANTED and the Order of the Superior Court is REVERSED in light of our decisions in In re Adoption of Charles E.D.M., 550 Pa. 595, 708 A.2d 88, 92 *652(1998) (indicating that, “[o]nce the evidence establishes a failure to perform parental duties or a settled purpose of relinquishing parental rights, the court must engage in three lines of inquiry: (1) the parents explanation for his or her conduct; (2) the post abandonment contact between parent and child; and (3) consideration of the effect of termination of parental rights on the child ...);” and In re Adoption of J.J., 511 Pa. 590, 515 A.2d 883 (1986)(noting that unless the Orphan’s Court abused its discretion or committed an error of law, its findings are entitled to the same weight as a jury verdict).